Citation Nr: 0418703	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet, as secondary to service-connected traumatic arthritis 
of the left and right great toes, post-operative cheilotomy.

2.  Entitlement to service connection for arthritis of the 
ankles, knees, and back, as secondary to service-connected 
traumatic arthritis of the left and right great toes, post-
operative cheilotomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from April 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and December 2000 rating 
decisions by the Albuquerque, New Mexico Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran's claims that are before the Board are for 
service connection on a secondary basis.  In his contentions 
on appeal, the veteran maintains that arthritis of the feet, 
ankles, knees, and back is related to his service-connected 
traumatic arthritis of the left and right great toes, post-
operative cheilotomy.

The issue of entitlement to service connection for arthritis 
of the ankles, knees, and back on a secondary basis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

The veteran does not suffer from arthritis of the feet, other 
than of the right and left great toes.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
arthritis of the feet, as secondary to service-connected 
traumatic arthritis of the left and right great toes, post-
operative cheilotomy.  38 C.F.R. § 3.310 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
The Court also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, a claim was received for service 
connection for arthritis of the feet in May 1999.  In a 
rating decision dated in December 1999, that claim was 
denied.  The VCAA had not yet been enacted.  Thereafter, the 
RO did furnish VCAA notice to the veteran on this issue in 
August 2001.  By means of this letter, as well as by the 
December 1999 rating decision, June 2000 statement of the 
case, and April and December 2001 supplemental statements of 
the case, he was informed of what was required to 
substantiate his claim and of his and VA's respective duties.  
He was also asked to provide information and/or evidence in 
his possession to VA.  Specifically, in these documents, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The veteran was also informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to make sure the RO got all evidence in 
support of his claim not in the custody of a Federal 
department or agency.

Under the Court's ruling, the timing of the VCAA notice in 
this case does not comply with the express requirements of 
the law as found in Pelegrini.   It was impossible, however, 
to furnish VCAA notice for the issue of arthritis of the feet 
prior to the initial RO decision denying the claim because 
the VCAA had not yet been enacted in December 1999.  While 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  

Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261 (b)(2) (West 2002).  VA 
has obtained all identified evidence and conducted an 
examination of the veteran, prior to the issuance of a 
supplemental statement of the case in December 2003 which 
readjudicated the claim based upon all the evidence of 
record.  Under the facts of this case, "the record has been 
fully developed."  Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004).  There is no indication that disposition of the 
veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the  opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA and private records 
identified by the veteran are on file.  Also, the veteran has 
been afforded the benefit of VA examinations during the 
appeal period, that are sufficient for purposes of reviewing 
this claim.  Neither the veteran nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, the veteran has requested that the claim 
be reviewed by the Board as soon as possible.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to notify and assist the veteran in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.


II.  Service connection for arthritis of the feet, as 
secondary to service-connected traumatic arthritis of the 
left and right great toes, post-operative cheilotomy

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the preponderance of the evidence is against the 
veteran's claim.  In so deciding, the Board has reviewed the 
entire claims folder, including the service medical records, 
treatment records from Camp Lejeune Naval Hospital, treatment 
records from the El Paso VA medical facility, and VA 
examination reports and x-rays of the feet dated in September 
1989, February 1992, March 1994, September and October 1999, 
April 2000, August 2000, February 2002, May 2002, and January 
2003.  The medical evidence, including x-rays of the feet, 
does not establish that the veteran has current arthritis of 
the feet (other than of the great toes, for which he is 
already service connected).  

Specifically, x-rays reviewed in conjunction with the August 
2000 VA examination revealed narrowing of the joint spaces of 
the first metatarsal phalangeal joint and evidence of 
surgical removal of dorsal osteophytes on the first 
metatarsal head.  The examiner stated that there were no 
other pathologies noted on any other joints of both feet.  

At VA examination in May 2002, the examiner reported that x-
rays of the feet showed narrowing of the great toe 
metatarsophalangeal joint spaces and osteophytes of the 
dorsal and metatarsal heads.  The diagnoses were traumatic 
arthritis, metatarsophalangeal joints of the left and right 
toes.  

At VA examination in January 2003, the veteran complained of 
bilateral foot pain following operations on both big toes in 
April 2000.  Views of the right foot on x-ray showed the bony 
structures to be intact.  There was ostephyte formation of 
the head of the 1st metatarsal and the base of the proximal 
phalanx of the great toe with narrowing of the metatarsal-
phalangeal joint of the great toe.  Soft tissues were normal.  
Pertinent diagnoses included hallux limitus 1st MPJ right, 
and left, foot status post cheilectomy secondary to 
degenerative joint disease.  

In short, there have been no findings of arthritis of the 
feet on x-ray (other than of the great toes); nor has the 
veteran been diagnosed as having arthritis of the feet (other 
than of the great toes).  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incident has resulted in a disability.  38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of 
arthritis of the feet (other than of the great toes), there 
can be no valid claim.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225  
(1992).  Moreover, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).

Additionally, any contentions by the veteran and his wife 
that he has arthritis of his feet as a result of his service-
connected toe disorders are not competent.  There is no 
indication that they possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, to the extent that the veteran is attempting to 
extrapolate from pamphlets about foot care that he has 
arthritis of his feet related to his service-connected toe 
disabilities, such extrapolation would constitute nothing 
more that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for arthritis of the feet, as 
secondary to service-connected traumatic arthritis of the 
left and right great toes, post-operative cheilotomy.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).




ORDER

Service connection for arthritis of the feet, as secondary to 
service-connected traumatic arthritis of the left and right 
great toes, post-operative cheilotomy, is denied.


REMAND

Service connection for arthritis of the ankles, knees, and 
back on a secondary basis

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (VCAA), provides the following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (West 2002); see also 38 C.F.R. 
§ 3.159(b) (2003) (adding an additional duty on VA to request 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim").  In this case, the 
veteran has not been provided notice in compliance with the 
VCAA.  Thus, this must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action: 

1.  Inform the veteran (1) about the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection for arthritis of the 
ankles, knees, and back, as secondary to 
service-connected traumatic arthritis of the 
left and right great toes, post-operative 
cheilotomy; (2) about the information and 
evidence that VA will seek to provide on his 
behalf; (3) about the information and 
evidence he is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains to 
the claim.  A copy of this notification must 
be placed in the claims folder.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



